          Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 1 of 29




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 SHANE OWEN STEWART,                      :

                  Petitioner              :    CIVIL ACTION NO. 3:17-0893

     v.                                   :        (JUDGE MANNION)

 TAMMY FERGUSON,                          :

                  Respondent              :



                                  MEMORANDUM

          Petitioner, Shane Owen Stewart, an inmate confined in the Benner

State Correctional Institution, Bellefonte, Pennsylvania, filed the instant

petition for writ of habeas corpus pursuant to 28 U.S.C. §2254. (Doc. 1). He

challenges his conviction and sentence imposed in the Court of Common

Pleas of York County. Id. The petition is ripe for disposition. For the reasons

outlined below, the petition will be denied.



I.        Factual and Procedural Background

          The facts underlying Stewart’s conviction are contained in the

Pennsylvania Superior Court’s April 20, 2016 Memorandum Opinion,

affirming the denial of Stewart’s petition filed pursuant to the Post Conviction
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 2 of 29




Relief Act (PCRA), 42 Pa.C.S. §§9541-9546. (Doc. 13-1 at 354). These facts

are as follows:

      This Court previously set forth the following relevant facts:

            On October 14, 2011, at approximately 10:55 a.m.,
            Denise Miller (‘the victim”), was home alone at the
            residence in Fawn Township, York County, that she
            shared with her sister and brother-in-law. As she exited
            her residence, she was confronted by [Stewart,] who
            was wearing a ski mask, dark clothes and gloves, and
            who forced his way into the residence. [Stewart]
            pointed a gun at the victim’s face and asked where her
            nephew and his girlfriend were, because they owed him
            money. After the victim resisted, and attempted to push
            the gun away, [Stewart] forced her into a downstairs
            bathroom, and blocked the exit with a chair. The victim
            then heart [Stewart] run upstairs. After approximately
            ten minutes, when the victim heard no more sounds,
            she was able to exit the bathroom, and went to a
            neighbor’s house to call the police. The subsequent
            police investigation revealed that [Stewart] had stolen a
            .22 caliber Ruger semiautomatic pistol and ammunition
            from the victim’s residence. At trial, the victim testified
            that she recognized [Stewart’s] voice because she had
            interacted with him previously when he performed odd
            jobs around her residence. [Stewart’s] friend, Felicia
            Asbury [“Asbury,”] informed police that she had driven
            [Stewart] to the victim’s house at approximately 10:00
            a.m. on October 14, 2011, and that she waited in the
            car for approximately five minutes while [Stewart]
            walked toward the residence. She [Stewart] returned,
            he was carrying a dark-colored bag and appeared
            agitated.

      Commonwealth v. Stewart, 91 A.3d 1289 (Pa. Super. 2013)
      (unpublished memorandum at 1-2). Following a jury trial, Stewart
      was convicted of burglary, robbery, theft by unlawful taking,
      receiving stolen property, criminal trespass, terroristic threats,

                                      -2-
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 3 of 29




      possession instrument of a crime, false imprisonment, and
      simple assault. 1 The trial court sentenced Stewart to an
      aggregate prison term of 16 to 32 years. Stewart filed a post-
      sentence Motion, which the trial court denied.

      This Court affirmed Stewart’s judgment of sentence in November
      2013, 2 and the Pennsylvania Supreme Court denied his Petition
      for Allowance of Appeal. See Stewart, 91 A.3d 1289, appeal
      denied, 89 A.3d 1285 (Pa. 2014).

      In November, 2014, Stewart, pro se, filed a timely PCRA petition.
      The PCRA court appointed Stewart counsel, who thereafter filed
      an Amendment PCRA Petition.3 Following a hearing, the PCRA
      court denied Stewart’s Petition. Stewart filed a timely Notice of
      Appeal and a court-ordered Pennsylvania Rule of Appellate
      Procedure 1925(b) Concise Statement of Matters Complained of
      on Appeal. 4

      On appeal, Stewart raises the following claims for our review:

            I. Did the PCRA court err by holding that trial counsel
            was not ineffective for failing to present the testimony
            or report of a state trooper to whom the victim could not
            identify the perpetrator immediately after the crime
            occurred?

            II. Did the PCRA court err by holding that trial counsel
            was not ineffective for failing to present evidence that
            [Stewart’s] eyes are blue, where the victim insisted that
            the perpetrator’s eyes are “dark?”


1
  18 Pa.C.S.A. §§3501, 3701(a)(1)(ii), 3921(a), 3925(a), 3503(a)(1)(i),
2706(a)(1), 907(b), 2903 and 2701.
2
  Stewart raised three claims of trial court error in his direct appeal. (Doc.
13-1 at 212).
3
  Stewart raised four claims of trial counsel ineffectiveness in his PCRA
petition. (Doc. 13-1 at 319-326).
4
  Stewart raised two claims of PCRA court error in his concise statement of
matters complained of on appeal. (Doc. 13-1 at 302).
                                     -3-
      Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 4 of 29




      Brief for Appellant at 4.
(Doc. 13-1 at 354-356, Pennsylvania Superior Court Memorandum Opinion).

On April 20, 2016, the Pennsylvania Superior Court affirmed the PCRA

court’s order denying Stewart’s PCRA petition. Id.

      On September 27, 2016, the Pennsylvania Supreme Court denied

Stewart’s Petition for Allowance of Appeal. (Doc. 13-1 at 360).

      On May 19, 2017, Petitioner filed the instant petition for writ of habeas

corpus, in which he raises the following ineffective assistance of counsel

claims for review:

      1. Trial counsel failed to request a pretrial lineup.

      2. Trial counsel failed to call witnesses.

      3. PCRA counsel was ineffective for failing to raise confrontation
         claim.

      4. PCRA counsel ineffective for failing to raise ineffectiveness of
         trial counsel regarding admission of a police report.
      5. Trial counsel failed to object to evidence of prior bad acts.

(Doc. 2, Memorandum of Law).



II.   Legal Standards of Review

      “The writ of habeas corpus stands as a safeguard against

imprisonment of those held in violation of the law.” Harrington v. Richter, 562


                                      -4-
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 5 of 29




U.S. 86, 91 (2011). Federal courts reviewing habeas corpus petitions “must

be vigilant and independent ... a commitment that entails substantial judicial

resources.” Id. When reviewing, under 28 U.S.C. §2254, the constitutionality

of a state prisoner’s conviction and sentence, federal habeas courts “are

guided by rules designed to ensure that state-court judgments are accorded

the finality and respect necessary to preserve the integrity of legal

proceedings within our system of federalism.” Martinez v. Ryan, 566 U.S. 1,

9 (2012).

     A. Federal Habeas Review of Properly Exhausted Claims

     The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

28 U.S.C. §§2241–2254, mandates that petitioners demonstrate that they

have “exhausted the remedies available in the courts of the State” before

seeking federal habeas relief. 28 U.S.C. §2254(b)(1)(A). An exhausted claim

is one that has been “fairly presented” to the state courts “by invoking one

complete round of the State’s established appellate review process,” and

which has been adjudicated on the merits. See Carpenter v. Vaughn, 296

F.3d 138, 146 (3d Cir. 2002) (quoting O’Sullivan v. Boerckel, 526 U.S. 838,

844-45 (1999)); Johnson v. Williams, 568 U.S. 289, 302 (2013). “Fair

presentation” of a claim merely requires the petitioner to “present [the]

federal claim’s factual and legal substance to the state courts in a manner


                                    -5-
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 6 of 29




that puts them on notice that a federal claim is being asserted.” Greene v.

Palakovich, 606 F.3d 85, 93 (3d Cir. 2010) (citation omitted). For §2254(d)

purposes, a claim has been adjudicated on the merits “when a state court

has made a decision that finally resolves the claim on the basis of its

substance, rather than on a procedural, or other, ground.” Collins v. Sec’y of

Pa. Dep’t of Corr., 742 F.3d 528, 545 (3d Cir. 2014) (quoting Thomas v. Horn,

570 F.3d 105, 117 (3d Cir. 2009)).

      When a claim is properly exhausted in the state courts and then raised

on federal habeas review, the level of deference afforded to the state-court

decision is substantial. Bey v. Superintendent Greene SCI, 856 F.3d 230,

236 (3d Cir. 2017), petition for cert. filed sub nom., Gilmore v. Bey, No. 17-

681 (U.S. Nov. 8, 2017). The AEDPA “does not ‘permit federal judges to ...

casually second-guess the decisions of their state-court colleagues or

defense attorneys.’ ” Collins, 742 F.3d at 543 (quoting Burt v. Titlow, 134 S.

Ct. 10, 13 (2013)). Accordingly, under §2254(d), federal habeas relief is

unavailable for exhausted claims unless the state-court adjudication

“resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law ... or resulted in a decision that

was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. §2254(d).


                                      -6-
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 7 of 29




      This is an intentionally difficult standard to meet. Richter, 562 U.S. at

102. Section 2254(d) “preserves authority to issue the writ in cases where

there is no possibility fairminded jurists could disagree that the state court’s

decision conflicts with” clearly established Supreme Court precedent. Id.

Therefore, to obtain federal habeas relief on an exhausted claim, “a state

prisoner must show that the state court’s ruling on the claim being presented

in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility of

fairminded disagreement.” Id. at 103.

      Finally, “[i]f a claim has been adjudicated on the merits by a state court,

a federal habeas petition[er] must overcome the limitation of §2254(d)[ ] on

the record that was before that state court”; “evidence introduced in federal

court has no bearing on §2254(d)[ ] review.” Cullen v. Pinholster, 563 U.S.

170, 185 (2011) (footnote omitted). “[D]istrict courts cannot conduct

evidentiary hearings to supplement the existing state court record under 28

U.S.C. §2254(d). Otherwise, federal habeas petitioners would be able to

circumvent the finality of state court judgments by establishing a new factual

record.” Brown v. Wenerowicz, 663 F.3d 619, 629 (3d Cir. 2011). “This would

contravene AEDPA, which requires petitioners to diligently present the facts

in state court before proceeding to the federal courthouse.” Id.


                                      -7-
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 8 of 29




      B. Federal Habeas Review of Unexhausted, Defaulted Claims

      If a state prisoner has not fairly presented a claim “to the state courts

but state law clearly forecloses review, exhaustion is excused, but the

doctrine of procedural default may come into play.” Carpenter, 296 F.3d at

146 (citations omitted). Generally, if a prisoner has procedurally defaulted on

a claim by failing to raise it in state-court proceedings, a federal habeas court

will not review the merits of the claim, even one that implicates constitutional

concerns. Martinez, 566 U.S. at 9 (citing Coleman v. Thompson, 501 U.S.

722, 747-48 (1991) and Wainwright v. Sykes, 433 U.S. 72, 84-85 (1977)). A

few limited exceptions to this rule exist.

      One exception is that “[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice from a

violation of federal law.” Id. at 10 (citing Coleman, 501 U.S. at 750). “Cause

for a procedural default exists where something external to the petitioner,

something that cannot fairly be attributed to him[,] ... impeded [his] efforts to

comply with the State’s procedural rule.” Maples v. Thomas, 565 U.S. 266,

280 (2012) (alterations in original) (citations and internal quotation marks

omitted). To establish prejudice, a petitioner must show not merely that there

were errors that created a possibility of prejudice, but that they “worked to

his actual and substantial disadvantage, infecting his entire trial with error of


                                      -8-
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 9 of 29




constitutional dimensions.” Holland v. Horn, 519 F.3d 107, 112 (3d Cir. 2008)

(quoting United States v. Frady, 456 U.S. 152, 170 (1982)). If cause and

prejudice are established, the federal court reviews the claim “de novo

because the state court did not consider the claim on the merits.” Bey, 856

F.3d at 236 (citation omitted).

      Another rare exception that will excuse a procedural default is if the

petitioner can show that “failure to consider the claim will result in a

fundamental ‘miscarriage of justice.’ ” Carpenter, 296 F.3d at 146 (quoting

Coleman, 501 U.S. at 750). To satisfy the “fundamental miscarriage of

justice” exception, a petitioner typically will have to show actual innocence.

Leyva v. Williams, 504 F.3d 357, 366 (3d Cir. 2007) (citation omitted).

      C. Ineffective Assistance of Counsel Claims, Generally

      All of Stewart’s claims assert ineffective assistance of counsel in

violation of the Sixth Amendment to the United States Constitution. It is firmly

established that claims of ineffective assistance of counsel are governed by

Strickland v. Washington, 466 U.S. 668 (1984). The burden is on the

defendant to prove such a claim. Strickland, 466 U.S. at 687.

      Strickland sets forth a two-prong test to assess claims of ineffective

assistance of counsel. First, counsel’s performance must be deficient.

Jacobs v. Horn, 395 F.3d 92, 102 (3d Cir. 2005) (citing Strickland, 466 U.S.


                                     -9-
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 10 of 29




at 687). “Performance is deficient if counsel’s efforts ‘fell below an objective

standard of reasonableness’ under ‘prevailing professional norms.’ ” Shotts

v. Wetzel, 724 F.3d 364, 375 (3d Cir. 2013) (quoting Strickland, 466 U.S. at

688). However, “a court must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.”

Grant v. Lockett, 709 F.3d 224, 234 (3d Cir. 2013) (quoting Strickland, 466

U.S. at 689).

      Second, counsel’s deficient performance must have prejudiced the

defendant. Jacobs, 395 F.3d at 105 (citing Strickland, 466 U.S. at 692). “To

demonstrate prejudice, ‘a defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.’ ” Shotts, 724

F.3d at 375 (quoting Strickland, 466 U.S. at 694).

      D. Martinez Exception—Ineffectiveness of Initial-Review Collateral

Counsel

      In Coleman, the Supreme Court held that ineffectiveness of post-

conviction counsel does not qualify as “cause” to excuse procedural default

that occurs in those proceedings, as there is “no constitutional right to an

attorney in state post-conviction proceedings.” Coleman, 501 U.S. at 752. In


                                     - 10 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 11 of 29




Martinez, however, the Court provided a narrow exception to this rule. There,

the Court held that:

      [w]here, under state law, claims of ineffective assistance of trial
      counsel must be raised in an initial-review collateral proceeding,
      a procedural default will not bar a federal habeas court from
      hearing a substantial claim of ineffective assistance at trial if, in
      the initial-review collateral proceeding ... counsel in that
      proceeding was ineffective.

      Martinez, 566 U.S. at 17. Pennsylvania is such a state with a bright-

line rule that requires ineffective-assistance-of-counsel claims to be raised

on collateral review. See Cox v. Horn, 757 F.3d 113, 124 n.8 (3d Cir. 2014)

(citing Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002)). Thus, under

Martinez, “counsel’s failure to raise an ineffective assistance [of trial counsel]

claim on collateral review may excuse a procedural default if: (1) collateral

attack counsel’s failure itself constituted ineffective assistance of counsel

under Strickland, and (2) the underlying ineffective assistance claim is a

substantial one.” Bey, 856 F.3d at 237-38.

      Therefore, in the instant case, ineffectiveness of initial-review PCRA

counsel can qualify as “cause” to excuse a procedural default of a claim of

ineffective assistance of trial counsel, so long as that defaulted claim is

substantial. A “substantial” claim is one that “has some merit.” Martinez, 566

U.S. at 14. Notably, the Supreme Court of the United States has explicitly

rejected the extension of the Martinez exception to underlying claims of

                                      - 11 -
       Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 12 of 29




ineffective assistance of direct-appeal counsel. Davila v. Davis, 137 S. Ct.

2058, 2065 (2017).

        E. “Doubly” Deferential Standard Applied Under 28 U.S.C. § 2254(d)

to Exhausted Ineffective-Assistance-of-Counsel Claims

        When a claim of ineffective assistance of counsel has been exhausted

in state court, review of that claim by a federal habeas court is significantly

circumscribed. The federal court does not review the Strickland claim de

novo; rather, “[t]he pivotal question is whether the state court’s application of

the Strickland standard was unreasonable.” Richter, 562 U.S. at 101; Collins,

742 F.3d at 547-48. As such, “so long as fairminded jurists could disagree

on the correctness of the state court’s decision,” a state court’s determination

that a Strickland claim lacks merit precludes federal habeas relief. Id.



III.    Discussion

        Stewart raises five claims for relief. Each ground will be addressed

seriatim, below.

                     1. Failure to Request a Pretrial Lineup

        Stewart claims that trial counsel was ineffective for failing to request a

pretrial lineup, claiming that “he was not identified by the victim Denise Miller

prior to trial but instead, made an in-court identification of him at the


                                       - 12 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 13 of 29




preliminary hearing”, preventing him from “obtaining a fair trial.” (Doc. 2 at

8). The Respondent claims that this issue, while raised by counsel in

Stewart’s initial PCRA petition, was not raised by Petitioner on appeal, and

thus is procedurally defaulted as unexhausted. (Doc. 13 at 13).

      The PCRA Court found this claim without merit as follow:

      Defendant’s trial counsel testified at the PCRA hearing that,
      where both victims and witnesses were familiar with Defendant,
      he believed that if a pre-trial lineup and voice identification
      occurred, the victims and witnesses may have identified
      Defendant on that basis alone. Trial counsel felt such an
      identification would only have worked to bolster the
      Commonwealth’s case.

      Therefore, this Court finds trial counsel had a reasonable basis
      for declining to request an out-of-court lineup and voice
      identification.

(Doc. 13-1 at 323).

      Petitioner must demonstrate that his counsel’s deficient performance

prejudiced the defense. Strickland, 466 U.S. at 687. To establish prejudice,

the Petitioner must show that “there is a reasonable probability that, but for

counsel’s unprofessional error, the result of the proceeding would have been

different.” Id. at 694. Petitioner has failed to prove that had pre-trial counsel

requested a lineup, the result of Petitioner’s trial would have been different.

Petitioner cannot show that he was prejudiced by the lack of a lineup

identification by Ms. Miller. Thus, trial counsel cannot be found ineffective for


                                     - 13 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 14 of 29




failing to request said lineup. Based on the foregoing, we find that the

underlying otherwise defaulted claim of trial counsel’s failure to request a

pre-trial lineup lacks some merit. Stewart therefore fails to meet his burden

under Martinez. Petitioner’s first claim is procedurally defaulted.

                          2. Failure to Call Witnesses

                              a. Grace Passapae

      Petitioner claims that trial counsel was ineffective for failing to “obtain

the testimony of his ex-girlfriend Grace Passapae who was romantically

involved with Felicia Asbury, to provide a motive for Asbury’s false testimony

against the Petitioner. (Doc. 2 at 12). Petitioner claims that “at trial, [he]

provided counsel with a Facebook post by Asbury to Grace which stated:

‘Sorry I had to do it like that, but at least he is out of our lives now’.” Id. He

believes that “this would have provided a motive for Asbury’s testimony and

would have effectively impeached her claim to have driven the Petitioner to

the house in question.” Id. Again, while raised by counsel in Stewart’s initial

PCRA petition, it was not raised by Petitioner on appeal, and thus is

procedurally defaulted as unexhausted. (Doc. 13 at 12).

      In Pennsylvania, to prevail on a claim of ineffective assistance of trial

counsel for failure to call a witness, the appellant must show:

      (1) that the witness existed; (2) that the witness was available;
      (3) that counsel was informed of the existence of the witness or

                                      - 14 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 15 of 29




      should have known of the witness's existence; (4) that the
      witness was prepared to cooperate and would have testified on
      appellant’s behalf; and (5) that the absence of the testimony
      prejudiced appellant.

Commonwealth. v. Fulton, 830 A.2d 567, 572 (Pa. 2003) (citations omitted).

Although this standard is not identical to the Strickland standard, the Third

Circuit has held that “the Pennsylvania test is not contrary to the test set forth

in Strickland.” Moore v. DiGuglielmo, 489 Fed.App’x. 618, 626 (3d Cir. 2012)

(“The five requirements set forth by the Pennsylvania Supreme Court would

necessarily need to be shown to prevail under Strickland on a claim of this

nature.”) Petitioner did not meet his burden. See Rolan v. Vaughn, 445 F.3d

671, 681 (3d Cir. 2006) (finding a trial attorney ineffective for failing to

investigate a self-defense witness who gave testimony and submitted an

affidavit establishing his willingness to testify on behalf of Petitioner). Even if

trial counsel should have called said witnesses on Petitioner’s behalf,5

Petitioner must show that absence of the testimony prejudiced Petitioner and


5
  As the Court in Porter v. Horn, 276 F. Supp. 2d 278 (E.D. Pa. 2003) made
clear:
       Attorneys are not required to call every witness suggested to
       them; their expertise leads them to choose only the witnesses
       likely to assist the case. Indeed, this is precisely the type of
       strategic decision which the Court in Strickland held to be
       protected from second-guessing. In order to support a charge
       of inadequate representation, mere criticism of a tactic or
       strategy is not in itself sufficient.
Id. at 355–56 (internal quotations and citations omitted).
                                      - 15 -
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 16 of 29




that the outcome at trial would have been different. Fulton, 830 A.2d at 291;

Lewis v. Mazurkiewicz, 915 F.2d 106, 115 (3d Cir. 1990).

      The PCRA court found that the “testimony of Grace Passapae, while it

might have shown personal animus, might have also yielded other

unforeseeable damaging testimony.” (Doc. 13-1 at 324). Thus, the PCRA

court found that trial counsel had a reasonable strategic basis for not calling

Grace Passapae to testify at trial and denied Stewart relief on this basis. Id.

Additionally, the court found the claim denied for want of proof that Grace

Passapae was available to testify at trial. Id.

       As is apparent from the PCRA court’s decision, trial counsel made the

strategic choice to preclude the testimony of Grace Passapae. Petitioner

does not rebut this. Without more, Petitioner cannot show that he was

prejudiced by the absence of this witness at trial or that trial counsel was

ineffective for not calling said witness. Because the underlying failure to call

Grace Passapae as a witness lacks “some” merit, Stewart fails to satisfy his

burden under Martinez. Federal review of whether trial counsel was

ineffective in failing to call this witness is barred.

                            b. Trooper Longenecker

      Petitioner claims that trial counsel “failed to secure the testimony of the

responding officer, Trooper Longenecker, who interviewed the victim


                                       - 16 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 17 of 29




immediately following the incident, and wrote the incident report which

indicated that a suspect could not be named.” (Doc. 2 at 11). Petitioner

claims that “Trooper Longenecker identified an entirely difference person,

Billy Fallon as Suspect #1.” Id. He claims that “no other witness testified at

trial as to the designation of Billy Fallon as Suspect #1” and that he “was

grossly prejudiced by this negligence.” Id.

      Petitioner exhausted this claim through the state courts, with the

Pennsylvania Superior Court rejecting the claim as follows:

      In his first claim, Stewart argues that trial counsel was ineffective
      for failing to present either the testimony of Trooper Timothy
      Longenecker (“Trooper Longenecker”) or his police report at trial.
      Brief for Appellant at 12, 14. Stewart asserts that Trooper
      Longenecker’s testimony is important because he interviewed
      the victim immediately after the incident and indicated in his
      report that the victim could not name the suspect. Id. at 12, 13-
      14. Additionally, Stewart claims that Trooper Longenecker
      identified another individual as the primary suspect, and that no
      other witness testified regarding another suspect at trial. Id. at
      12.

            When raising a claim of ineffectiveness for the failure to
            call a potential witness, a petitioner satisfies the
            performance and prejudice requirements of the
            [ineffectiveness] test by establishing that: (1) the witness
            existed; (2) the witness was available to testify for the
            defense; (3) counsel knew of, or should have known of,
            the existence of the witness; (4) the witness was willing
            to testify for the defense; and (5) the absence of the
            testimony of the witness was so prejudicial as to have
            denied the defendant a fair trial. To demonstrate []
            prejudice, a petitioner must show how the uncalled
            witnesses’ testimony would have been beneficial under

                                     - 17 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 18 of 29




            the circumstances of the case. Thus, counsel will not be
            found ineffective for failing to call a witness unless the
            petitioner can show that the witness’s testimony would
            have been helpful to the defense. A failure to call a
            witness is not per se ineffective assistance of counsel[,]
            for such decision usually involves matters of trial
            strategy.

      Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012)
      (citations and quotation marks omitted).

      Here, Stewart failed to prove that Trooper Longenecker was
      available for trial. See PCRA Court Opinion, 6/10/15, at 9.
      Additionally, Stewart’s claim that Trooper Longenecker would
      have testified that the victim did not name a suspect immediately
      following the incident was cumulative to testimony provided by
      Trooper Christopher Colarusso at trial. See N.T., 11/8/12, at 176.
      Thus, the fact to which Trooper Longenecker would have testified
      had already been presented to the jury for consideration, and
      Stewart could not have suffered prejudice as a result of Trooper
      Longenecker’s absence at trial. See Commonwealth v. Milligan,
      693 A.2d 1313, 1319 (Pa. Super. 1997) (stating that “[a]s a
      general rule, counsel will not be deemed ineffective for failing to
      call witnesses whose testimony is merely cumulative of that of
      other witnesses.”) (quotations omitted). Accordingly, we cannot
      grant him relief on this claim.

(Doc. 13-1 at 357-358).

      In accordance with Strickland, while “counsel has a duty to make

reasonable investigations or to make a reasonable decision that makes

particular investigations unnecessary,”6 his or her decision on whether to call

a witness is an inherently strategic one. Counsel, therefore, is “not bound by


6
  Moore v. DiGuglielmo, 489 F. App’x 618, 625 (3d Cir. 2012) (quoting
Strickland, 466 U.S. at 691) (internal quotation marks and brackets omitted).
                                    - 18 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 19 of 29




an inflexible constitutional command to interview every possible witness.” Id.

at 625 (quoting Lewis v. Mazurkiewicz, 915 F.2d 106, 113 (3d Cir. 1990).

Rather, he is “simply required to exercise reasonable professional judgment

in deciding whether to interview” the witness. Id.

      The Pennsylvania Superior Court’s decision was not contrary to or an

unreasonable application of Strickland. The state court concluded that

Petitioner could not show that counsel’s failure to call this witness constituted

deficient performance because the record demonstrates that counsel made

a reasonable investigation into the testimony of this witness and made a

strategic decision not to call this witness because his testimony would be

cumulative to testimony provided by Trooper Christopher Colarusso at trial.

      Additionally, Petitioner cannot demonstrate that he was prejudiced by

counsel’s failure to call this witness. To demonstrate prejudice, Petitioner

“must show that ‘there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been

different’.” Albrecht v. Horn, 485 F.3d 103, 127 (3d Cir. 2007) (quoting

Strickland, 466 U.S. at 694). The testimony that Trooper Longenecker would

have offered was already provided to the trial court and the jury through

Trooper Colarusso’s testimony. Thus, Petitioner cannot demonstrate that he




                                     - 19 -
     Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 20 of 29




was prejudiced by Trooper Longenecker’s failure to testify. Accordingly, his

claim fails.

               3. Collateral Counsel Failed to Raise Confrontation Clause

                                          and

           4. Trial Counsel Failed to Subject (sic) Exculpatory Evidence

       Petitioner claims that the “failure of Trooper Longenecker to testify to

the contents of his report violated his 6th Amendment right to confrontation”

and that “failure of collateral counsel to raise trial counsel’s ineffectiveness

regarding this claim constitutes ineffective assistance and such claim is

cognizable under Martinez v. Ryan, 132 S.Ct. 1309 (2012).” (Doc. 2 at 12-

14). Additionally, Petitioner claims that “to the extent that this Honorable

Court finds that no Confrontation issue exists since the report was not

admitted into evidence, and/or Trooper Colarusso’s testimony did not rise to

the level of a 6th Amendment violation, the Petitioner maintains that Trooper

Longenecker still should have been called to testify and once he testified,

the report could have been admitted as substantive evidence, material to

Petitioner’s innocence.” (Doc. 2 at 15). Petitioner concedes that neither trial

counsel, nor PCRA counsel, raised the issues of the Confrontation Clause

or submission of Trooper Longenecker’s report and, as such, they are

defaulted. Id. at 13.


                                      - 20 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 21 of 29




      Under Martinez v. Ryan, “a procedural default will not bar a federal

habeas court from hearing a substantial claim of ineffective assistance at trial

counsel if, in the initial-review collateral proceeding, there was no counsel or

counsel in that proceeding was ineffective.” 566 U.S. 1, 17 (2012). Thus,

Petitioner must show that he has a “substantial” issue within the meaning of

Martinez. He cannot. “[W]hether a claim is ‘substantial’ is a ‘threshold inquiry’

that ‘does not require full consideration of the factual or legal bases adduced

in support of the claims.’” Bey v. Superintendent Greene SCI, 856 F.3d 230,

237-38 (3d Cir. 2017).

      Stewart claims a Confrontation Clause violation occurred when

another trooper, Trooper Colarusso, was permitted to testify regarding some

details of the investigation conducted by Trooper Longenecker. The trial

transcript reveals that Petitioner’s trial attorney not only agreed with the

prosecutor that Trooper Colarusso should be permitted to testify, but in fact

“requested it,” because the testimony would allow him to introduce

exculpatory evidence. RRR 99. The specific exchange is as follows:

      ATTORNEY BORTNER: . . .The Commonwealth is going to be
      calling this morning two witnesses, one of which is going to be
      Trooper Colarusso.

      THE COURT: Okay.

      ATTORNEY BORTNER: He would be merely stating what was
      contained in the report and what’s not contained in the report and

                                     - 21 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 22 of 29




     just in the interests of time and over the fact that Trooper
     Longenecker, his appearance wasn’t secured and is going to
     allow Kevin to get into what he wanted to.

     THE COURT: Who is Kevin?

     ATTORNEY BORTNER:              I’m sorry, Attorney Hoffman. I
     apologize, Your Honor.

     THE COURT: All right. Defense, what’s your position on this?

     ATTORNEY HOFFMAN: I have no objection to it. I’m the one
     who requested it.

     THE COURT: Okay. Are we going to have – I guess you can get
     into it if you want, but the thing that happens when this sort of
     thing does on, if there was some – in the eyes of the defense –
     deficient police work, you are going to have a witness who did
     not do the police work, which didn’t you do DNA, why didn’t you
     fly to the moon, or whatever the theory of the defense that they
     should have done.

     ATTORNEY HOFFMAN: And I understand that, Your Honor,
     and my only question – and I addressed this to you yesterday –
     is whether or not they were informed that Shane Stewart was the
     one that they though perpetrated this crime. That’s literally all I’m
     going to ask him.

     THE COURT: All right. Sounds good? Anything further?

     ATTORNEY BORTNER: No, Your Honor.

(Doc. 13-1 at 99-100).

     Thus, to establish a substantial issue, Defendant must show that the

outcome of the proceeding would have been different without the testimony,

and that his counsel was ineffective for eliciting it. The trial transcript,


                                    - 22 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 23 of 29




however, reveals that trial counsel’s decision to utilize the testimony of

Trooper Colarusso was strategic, and following a discussion with the

prosecutor, reveals that counsel had the opportunity to consider the merits

of the strategy.

      As the Third Circuit has recognized, “Where an attorney’s actions are

the result of ‘strategic choices’ this presumption of reasonableness is even

stronger. If the strategic choice is ‘made after thorough investigation of the

law and facts relevant to plausible options,’ the Supreme Court has held that

the presumption of reasonableness is essentially irrebuttable.” Marshall v.

Cathel, 428 F.3d 452, 462-63 (3d Cir. 2005). Here, the testimony to which

Petitioner now objects, was actually offered by his counsel, and was used to

introduce into evidence the fact that there was “no name of the suspect

contained in the report” of Trooper Longenecker’s initial investigation. (See

Doc. 13-1 at 113). Trial counsel’s strategic choice to seek this testimony,

regardless of any alleged Confrontation Clause issue, was reasonable,

because the extremely limited testimony was actually beneficial to the

Petitioner.

      Moreover, Petitioner cannot establish a substantial issue because he

cannot show prejudice from the trooper’s statement that he had not been

named in the initial police report. That statement, the only one even relating


                                    - 23 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 24 of 29




to the content of Trooper Longenecker’s report, was the answer to Stewart’s

counsel’s own question, did not repeat any statements from the unadmitted

report, and is exculpatory for Petitioner. Nor does Petitioner attempt to

demonstrate how that testimony could have altered the outcome of the

proceedings. Consequently, because there is no substantial claim of

ineffective assistance of trial counsel, the default of this issue cannot be

excused.

      Additionally, Petitioner claims that trial counsel was also ineffective for

failing to call Trooper Longenecker in order to admit his report into evidence.

Petitioner concedes that this claim has never been raised in state court.

However, as discussed above, Petitioner cannot establish that Trooper

Longenecker would have been available to testify, and that is the only route

by which Petitioner claims that trial counsel should have sought to admit the

report. Consequently, this argument fails for the same reasons discussed

above, and is barred by AEDPA.

                           5. Prior Bad Acts/Mistrial

      Petitioner’s final claim is that trial counsel was ineffective for failing

object to “references to the Petitioner doing drugs with Commonwealth

witness Felicia Asbury, using intravenous needles, daily using heroin

together and getting high the day of the incident”, which Petitioner claims


                                     - 24 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 25 of 29




“irreparably tainted the jury against him, as it was exposed to evidence that

Petitioner was a drug user or addict.” (Doc. 2 at 16). Petitioner again

concedes that, although this issue was raised by counsel in Petitioner’s initial

PCRA petition, it was not raised on appeal and is now defaulted. Additionally,

Petitioner cannot overcome the default as he cannot show that the issue is

“substantial” within the meaning of Martinez.

      The PCRA Court rejected Petitioner’s claim as follows:

      Defendant argues that the introduction of his drug use was
      impermissible character evidence and, therefore, trial counsel’s
      failure to request a mistrial or an instruction limiting its use was
      prejudicial. (Defendant’s Amended Petition at ¶47.) Further he
      avers trial counsel had no reasonable basis for not doing so. Id.

      Evidence of crimes or bad acts is generally inadmissible to prove
      character in order to show conformity therewith. Pa.R.E.
      404(b)(1). However, such evidence may be admitted for the
      limited purpose of showing motive, opportunity, intent,
      preparation, plan, knowledge, identity, absence of mistake, or
      lack of accident. Pa.R.E. 404(b)(2).

      At trial, the Commonwealth elicited testimony from Felicia
      Asbury, who was with Defendant on the day of the robbery. (N.T.
      11/09/2012 at pp. 155-56.) She testified that she was a heroin
      user, and that she and Defendant injected heroin together on
      several occasions. (N.T. 11/09/2012 at pp. 153-54.) Defendant’s
      trial counsel did not object to these references. At the PCRA
      hearing, trial counsel testified that he believed objecting to
      Asbury’s testimony as to Defendant’s drug use testimony was
      futile; he believed it was admissible to prove motive. Trial counsel
      testified at the PCRA hearing that his strategy at trial was to
      discredit the credibility of Felicia Asbury.



                                     - 25 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 26 of 29




     Defendant further argues that the PCRA hearing trial counsel
     should have requested a limiting instruction from the Court on
     Defendant’s drug-related testimony. However, trial counsel
     testified at the PCRA hearing that the reason he did not seek
     such an instruction was to prevent the revival of evidence the jury
     already may have forgotten.

     The Court finds that trial counsel had a reasonable strategic
     basis for choosing not to object to the introduction of evidence
     relating to Defendant’s drug use. Further, the Court finds that trial
     counsel had a reasonable basis for not requesting a jury
     instruction limiting the use of the same testimony.

(Doc. 13-1 at 319-321).

The PCRA court found that counsel had a reasonable strategy to not object

to the testimony of Asbury, as it was admissible as evidence of motive under

Pa.R.E. 404(b)(2). Additionally, the PCRA court found that counsel had a

reasonable strategy for choosing not to request a limiting instruction on the

use Asbury’s testimony.

     A federal habeas court is required to accept a state court’s

interpretation of state law. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005).

Additionally, it is well-settled that an attorney does not provide ineffective

assistance by failing to raise improper or meritless claims. See Werts v.

Vaughn, 228 F.3d 178, 203 (3d Cir. 2000). Given the PCRA court’s

conclusion that the admission of Petitioner’s prior bad acts and bad character

evidence did not constitute an error under Pennsylvania evidentiary law,

Petitioner cannot demonstrate how he was prejudiced by counsel’s failure to

                                    - 26 -
    Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 27 of 29




raise meritless objections to the admission of such evidence. In turn,

considering that an objection to the prior bad acts/bad character evidence

would have been non-meritorious, the state court reasonably concluded that

counsel’s decision not to request a limiting instruction was a tactical decision

designed to de-emphasize the evidence.

      Additionally, Petitioner fails to establish that the admission of Asbury’s

testimony prejudiced him. To establish prejudice the Petitioner must

demonstrate “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been difference. A

reasonable probability is a probability sufficient to undermine confidence in

the outcome.” McBride v. Superintendent, SCI Houtzdale, 687 F.3d 92, 102

n.11 (quoting Strickland, 466 U.S. 694). Petitioner fails to satisfy the second

prong of the Strickland standard. Accordingly, the court concludes that

Petitioner’s ineffective assistance of counsel claims relating to trial counsel’s

failure to object to Asbury’s testimony or request a cautionary instruction,

lacks some merit. Based on the foregoing, we find that the underlying

otherwise defaulted claim of Stewart therefore fails to meet his burden under

Martinez. Consequently, federal review of this claim is barred.




                                     - 27 -
      Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 28 of 29




IV.    Certificate of Appealability

       Pursuant to 28 U.S.C. §2253(c), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final

order in a proceeding under 28 U.S.C. §2254. A COA may issue only if the

applicant has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. §2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003). Petitioner fails to demonstrate that

a COA should issue.

       The denial of a certificate of appealability does not prevent Stewart

from appealing the order denying his petition so long as he seeks, and

obtains, a certificate of appealability from the Third Circuit Court of Appeals.

See Fed. R. App. P. 22(b)(1).




                                      - 28 -
      Case 3:17-cv-00893-MEM-DB Document 14 Filed 02/09/21 Page 29 of 29




V.      Conclusion

        For the reasons set forth above, the petition for writ of habeas corpus

pursuant to 28 U.S.C. §2254 will be denied.

             An appropriate order follows.




                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge

DATE: February 9, 2021
17-0893-01




                                     - 29 -
